                     Case 1:18-cv-08179-NRB Document 25 Filed 02/06/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


                          Raji Wilson                          )
                             Plaintiff                         )
                                v.                             )      Case No.     18-CV-8179 (NRB)
                   City of New York, et al.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Raji Wilson                                                                                        .


Date:          02/06/2019                                                              /s/ Brian L. Bromberg
                                                                                         Attorney’s signature


                                                                                         Brian L. Bromberg
                                                                                     Printed name and bar number
                                                                                    Bromberg Law Office, P.C.
                                                                                     26 Broadway, 21st Floor
                                                                                      New York, NY 10004

                                                                                               Address

                                                                                  brian@bromberglawoffice.com
                                                                                            E-mail address

                                                                                          (212) 248-7906
                                                                                          Telephone number

                                                                                          (212) 248-7908
                                                                                             FAX number
